1           Edward J. Maney
            Chapter 13 Trustee
2           101 N. First Ave., Suite 1775
            Phoenix, Arizona 85003
3           Telephone (602) 277-3776
            ejm@maney13trustee.com
4
                                    IN THE UNITED STATES BANKRUPTCY COURT
5                                           FOR THE DISTRICT OF ARIZONA

6           In re:                                           )      CHAPTER 13 PROCEEDINGS
                                                             )
7                                                            )      CASE NO. # 2: 19-08384-MCW
                 CARMENCITA FERNANDEZ NOE,                   )
8                                                            )      TRUSTEE'S EVALUATION AND
                                                             )      RECOMMENDATION(S) REPORT WITH
9                                                            )      NOTICE OF POTENTIAL DISMISSAL IF
                                                             )      CONDITIONS ARE NOT SATISFIED
10                                                           )      RE: CHAPTER 13 PLAN
                                            (Debtor(s)       )      docket #20      filed August 4, 2019
11

12                   Edward J. Maney, Trustee, has analyzed the Debtor’s Chapter 13 Plan and supporting

13          documents and submits the following evaluation and recommendation(s):
14
       General requirements:
15

16
            a.       Due to the possibility of errors on the claims docket, it is the attorney’s responsibility to review
17                   all proofs of claim filed with the Court and resolve any discrepancies between the claims and
                     the Plan prior to submitting any proposed Order Confirming Plan to the Trustee. Please
18                   submit a copy of the Court’s Claims Register with any submission of the Order Confirming.

19      b.           Requests by the Trustee for documents and information are not superseded by the filing of an
                     amended plan or motion for moratorium.
20
        c.           The Trustee will object to any reduction in the Plan duration or payout in a proposed Order
21                   Confirming Plan unless an amended or modified plan is filed and noticed out.

22      d.           The Debtors are required to provide directly to the Trustee, within 30 days after their filing,
                     copies of their federal and state income tax returns for every year during the duration of the
23                   Chapter 13 Plan. This requirement is to be included in any Order Confirming.
24      e.           The Trustee requires that any proposed Order Confirming Plan state: “The Plan and this
                     Order shall not constitute an informal proof of claim for any creditor.”
25
       f.            The Trustee requires that any proposed Order Confirming Plan state: “Debtor is instructed to
26                   remit all payments on or before the stated due date each month. Debtor is advised that when
                     payments are remitted late, additional interest may accrue on secured debts, which may result in
27
                     a funding shortfall at the end of the Plan term. Any funding shortfall must be cured before the
28                   Case can be discharged. This requirement is effective regardless of Plan payments
                     suspensions, waivers or moratoriums, and must be included in any Plan Confirmation Orders.”

     Case 2:19-bk-08384-MCW                 Doc 24       Filed 10/01/19    Entered 10/01/19 14:43:19         Desc
                                                           Page 1 of 4
1                                                                           Trustee’s Recommendation
                                                                            Case No.# 2: 19-08384-MCW
2                                                                           Page #2

3

4       g.   At the time of confirmation, the Trustee will require the Debtors to certify that they are current
             on all required tax filings and any domestic support orders.
5
        h.   At the time of confirmation, the debtor(s) are required to certify, via language in the Order
6            Confirming, that they are current on all payments that have come due on any Domestic Support
             Orders since the filing of their case and that they are current on all required tax return
7            filings [pursuant to 11 U.S.C. §1308].
8       i.   DEBTORS / DEBTORS’ COUNSEL REMINDER - A letter is to be submitted to the Trustee,
             accompanying any Order Confirming, addressing all issues as they are listed in the Trustee’s
9
             Recommendation. In addition, all documents (ex: tax returns, paystubs etc.) submitted to the
10           Trustee must be redacted – in compliance with Fed.R.Bankr.P.9037 -- by debtors and/or their
             counsel.
11

12

13     Specific Recommendations:

14

15     1.    The Trustee requires the debtors supply a copy of bank statement that reveals the balance
             on hand -- in all their bank accounts -- on the date of the filing of their case.
16
       2.    The Arizona Department of Revenue has filed an objection to the Plan which must be resolved
17           before the Plan can be confirmed.
18     3.    The proof of claim filed by U.S. Bank (mortgage arrears - claim #8) differs by amount and/or
             classification from this creditor's treatment under the Plan. To resolve this discrepancy, the
19
             Trustee requires either; a) Debtor object to the Proof of Claim; b) the creditor sign-off on an Order
20           Confirming; c) the Order Confirming be altered to pay the creditor pursuant to the Proof of Claim
             including payment of the contract rate of interest; or d) Debtor file an Amended Plan to provide
21           for the creditor's claim as shown by the Proof of Claim.

22     4.    The Arizona Department of Revenue's proof of claim [#2] dated July 23, 2019 indicates the
             Debtor has not filed income tax returns for 2008, 2009, 2010, 2011 and 2013. The Trustee
23           requires Debtor to immediately prepare and file all other unfiled tax returns. Failure to file said
             returns or the required Affidavit within 30 days from the date of this Trustee's
24           Recommendation and providing a stamped copy of said returns may result in the Trustee
             lodging an Order automatically dismissing Debtor's case.
25
       5.    The Debtors received significant tax refunds for 2018, which, if allowed to continue, would
26           constitute a diversion of projected disposable income. The Trustee requires the Debtors to
             adjust payroll tax deductions to prevent over- or under-withholding, amend Schedule I
27           increasing Plan payments accordingly and provide two consecutive pay stubs to verify this
             has been corrected OR turn over tax refunds for each year during the life of the plan (2019,
28
             2020, 2021, 2022 and 2023) as supplemental plan payments.

     Case 2:19-bk-08384-MCW         Doc 24      Filed 10/01/19     Entered 10/01/19 14:43:19          Desc
                                                  Page 2 of 4
1                                                                        Trustee’s Recommendation
                                                                         Case No.# 2: 19-08384-MCW
2                                                                        Page #3

3

4
       6.   The Trustee requires the debtor prove plan payment feasibility as her budget Schedules I and J
5           reveals disposable income of only $776 per month when plan payments are $868.
6      7.   Plan fails to provide a specific day of the month by which the first and subsequent payments are
            to be paid into the Plan. The Trustee has established a constructive payment due date of the 8th
7           day of the month with the first interim payment to be paid on or before August 8, 2019.
8

9

10                  In summary, the Plan can be confirmed subject to the condition(s) noted above,
            adequate funding, and timely filed Stipulated Order Confirming, and Court approval. The
11          Trustee requires that any Stipulated Order Confirming contain the “wet” signatures from
            the debtors (where applicable), debtors counsel and objecting creditors if there are any.
12           General unsecured creditors (including secured creditors with unsecured deficiency balances)
            will be paid through the Trustee, approximately $17,228 or an estimated 10% of general
13          unsecured claims, subject to timely filed and allowed claims. Chapter 7 reconciliation
            requirement must be met given debtors’ scheduled $262.50 equity in non-exempt property at
14          petition date. You are hereby advised that the Trustee may lodge an Order of Dismissal
            should Debtor fail to resolve item(s) #1, #4, #6 above and submit a Stipulated Order
15          Confirming to the Trustee for review and signature or request a hearing within 30 days
            from the date of the mailing of this Trustee's Recommendation.
16

17

18          Date See Electronic Signature Block

19                                                               EDWARD J. MANEY,
                                                                 CHAPTER 13 TRUSTEE
20

21


                                                               Edward Digitally
22
                                                                                           signed
23                                                                                by Edward J.
24                                                             J. Maney, Maney, Esq.
                                                                                  Date: 2019.10.01
25
                                                         By:   Esq.               10:49:46 -07'00'
                                                                _______________________________
                                                                 Edward J. Maney ABN 12256
26
                                                                 CHAPTER 13 TRUSTEE
27                                                               101 North First Ave., Suite 1775
                                                                 Phoenix, Arizona 85003
28                                                               (602) 277-3776
                                                                 ejm@maney13trustee.com

     Case 2:19-bk-08384-MCW       Doc 24     Filed 10/01/19     Entered 10/01/19 14:43:19        Desc
                                               Page 3 of 4
1                                                                           Trustee’s Recommendation
                                                                            Case No.# 2: 19-08384-MCW
2                                                                           Page #4

3

4
            Copies of the forgoing
5           mailed on [see electronic signature],
            to the following:
6

7

8           Carmencita Noe
            16942 W. Hilton Ave.
9           Goodyear, AZ 85338
            Debtor
10

11

12          Thomas A. McAvity, Esq.
            4742 North 24th Street
13          Suite #300
            Phoenix, Arizona 85016
14          Debtor’s counsel

15

16

17


                      Grace
18                                         Digitally signed
19                                         by Grace Harley
                                           Date:
20
                      Harley               2019.10.01
                                           13:47:04 -07'00'
21          By:
                     Trustee’s Clerk
22

23

24

25

26

27

28


     Case 2:19-bk-08384-MCW           Doc 24        Filed 10/01/19   Entered 10/01/19 14:43:19   Desc
                                                      Page 4 of 4
